                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

 MARCIUS ANTHONY LEE,

        Petitioner,                                                       ORDER
 v.
                                                                 Case No. 19-cv-411-wmc
 DYLON RADTKE,

        Respondent.


       In an order entered on May 31, 2019, I denied without prejudice petitioner Marcius

Anthony Lee’s request for leave to proceed without prepayment of the filing fee because

petitioner’s motion lacked supporting documentation regarding his eligibility for indigency

status. Dkt. 5. I gave petitioner until June 21, 2019 to either submit the $5 filing fee or a six-

month inmate account statement immediately preceding the filing of petitioner’s habeas

petition. On July 1, 2019, petitioner filed a motion to use his release account funds to pay the

$5 filing fee. Dkt. 6.

       If petitioner is unable to pay the $5 filing fee using funds from his regular account,

petitioner should submit an inmate trust account statement so that I can determine if he

qualifies for indigency status. If I determine petitioner qualifies for indigency status, petitioner

will be allowed to proceed in this action without prepaying the $5 filing fee. Therefore, at this

time, petitioner’s motion to use his release account funds to pay the $5 filing fee will be denied

without prejudice. However, I will give petitioner an extension of time until July 30, 2019 to

submit a six-month trust fund account statement.




                                                 1
                                             ORDER

       IT IS ORDERED that:

       1.        Petitioner Marcius Anthony Lee’s motion to use his release account funds to pay

the $5 filing fee, dkt. 6, is DENIED at this time.

       2.        Petitioner may have until July 30, 2019, to submit a certified copy of his inmate

trust fund account statement for the six-month period from the date of the habeas petition.

       3.        If petitioner fails to submit an inmate trust fund account statement by July 30,

2019, or show cause for failure to do so, the court will assume petitioner wishes to withdraw

this petition.




                 Entered this 8th day of July, 2019.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge




                                                 2
